 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                     ***
 4   LONG NGOC TU,                                                Case No. 2:20-cv-00292-RFB-EJY
 5                   Plaintiff,
                                                                                 ORDER
 6          v.
 7   STEFANY MILEY; BRANDON ALBRIGHT;
     ERIC FERRAN; GARY MODAFFERI,
 8
                     Defendants.
 9

10   I.      DISCUSSION
11           Plaintiff is an inmate in the custody of the Clark County Detention Center (“CCDC”) and
12   submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1). Plaintiff has neither paid
13   the full filing fee for this matter nor filed an application to proceed in forma pauperis. Under 28
14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed in
15   forma pauperis and attach both an inmate account statement for the past six months and a properly
16   executed financial certificate.
17           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until
18   the matter of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file
19   an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this action.
20   If Plaintiff chooses to file an application to proceed in forma pauperis he must file a fully complete
21   application including both an inmate account statement for the past six months and a properly
22   executed financial certificate.
23   II.     CONCLUSION
24           For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court SHALL
25   SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
26   as the document entitled information and instructions for filing an in forma pauperis application.
27           IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,
28   Plaintiff must either: (1) file a fully complete and file application to proceed in forma pauperis, on
                                                         1
 1   the correct form with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2)

 2   pay the full $400 fee for filing a civil action, which includes the $350 filing fee and the $50

 3   administrative fee.

 4           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order,

 5   dismissal of this action may result.

 6           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.

 7   1-1) but will not file it at this time.

 8

 9           DATED: February 21, 2020

10

11

12
                                                 ELAYNA J. YOUCHAH
13                                               UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
